UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21829 BBH TRUST On behalf of the following series: BBH Money Market Fund (Exact name of registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) (Zip Code) Corporation Services Company 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 625-5759 Date of fiscal year end: June 30 Date of reporting period: December 31, 2011 Item 1. Report to Stockholders. Semi-Annual Report DECEMBER 31, 2011 BBH Money Market Fund BBH MONEY MARKET FUND PORTFOLIO ALLOCATION December 31, 2011 (unaudited) BREAKDOWN BY SECURITY TYPE AND OTHER ASSETS U.S. $ Value Percent of Net Assets Certificates of Deposit $ % Commercial Paper Municipal Bonds U.S. Government Agency Obligations Time Deposits Repurchase Agreements Cash and Other Assets in Excess of Liabilities NET ASSETS $ % All data as of December 31, 2011. The BBH Money Market Funds (the Fund) breakdown by security type is expressed as a percentage of net assets and may vary over time. The accompanying notes are an integral part of these financial statements. 2 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS December 31, 2011 (unaudited) Principal Amount Maturity Date Interest Rate Value CERTIFICATES OF DEPOSIT (24.8%) $ 44,900,000 Bank of Montreal 01/09/12 0.070 % $ 44,900,000 25,000,000 Bank of Nova Scotia 01/27/12 0.310 25,000,000 20,000,000 Bank of Nova Scotia 02/01/12 0.300 20,000,000 45,000,000 Bank of Tokyo-Mitsubishi UFJ Ltd. 01/10/12 0.300 45,000,113 25,000,000 Citibank N.A. 01/20/12 0.250 25,000,000 20,000,000 Citibank N.A. 02/07/12 0.220 20,000,000 40,000,000 Credit Suisse 02/06/12 0.370 40,000,000 22,500,000 Deutsche Bank AG 1 01/19/12 0.706 22,501,972 20,000,000 DnB NOR Bank ASA 02/06/12 0.380 20,001,198 25,400,000 DnB NOR Bank ASA 03/12/12 0.510 25,400,000 45,000,000 Rabobank Nederland NV 02/01/12 0.400 45,000,429 34,750,000 Royal Bank of Scotland, Plc. 01/31/12 0.400 34,750,000 50,000,000 Standard Chartered Bank 03/16/12 0.540 50,001,040 25,000,000 Svenska Handelsbanken AB 03/01/12 0.475 25,000,208 25,000,000 Svenska Handelsbanken AB 03/20/12 0.490 25,000,548 25,000,000 Toronto-Dominion Bank 01/09/12 0.065 25,000,000 20,000,000 Toronto-Dominion Bank 02/01/12 0.230 20,000,344 Total Certificates of Deposit COMMERCIAL PAPER (14.8%) 35,000,000 Barclays U.S. Funding Corp. 2 01/03/12 0.090 34,999,825 40,000,000 Barclays U.S. Funding Corp. 2 01/09/12 0.200 39,998,222 8,495,000 DeKalb County Development Authority 01/04/12 0.160 8,495,000 40,000,000 ING US Funding LLC 2 01/04/12 0.250 39,999,167 10,000,000 ING US Funding LLC 2 01/06/12 0.240 9,999,667 20,000,000 ING US Funding LLC 2 01/10/12 0.150 19,999,250 8,000,000 Inova Health System Foundation 2 03/14/12 0.200 7,996,755 8,000,000 Johns Hopkins University 01/25/12 0.240 8,000,000 40,000,000 National Australia Funding Delaware, Inc. 03/19/12 0.120 39,989,600 10,000,000 National Australia Funding Delaware, Inc. 04/02/12 0.290 9,992,589 35,000,000 Societe Generale North America, Inc. 2 01/04/12 0.390 34,998,862 8,000,000 Texas Tech University 01/05/12 0.120 8,000,000 The accompanying notes are an integral part of these financial statements. Financial Statement December 31, 2011 3 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) December 31, 2011 (unaudited) Principal Amount Maturity Date Interest Rate Value COMMERCIAL PAPER (continued) $ 35,000,000 UBS Finance Delaware LLC 2 02/27/12 0.551 % $ 34,969,521 8,000,000 University of Texas System 01/05/12 0.120 8,000,000 Total Commercial Paper MUNICIPAL BONDS (12.8%) 6,775,000 Bay Area Toll Authority 4 01/06/12 0.040 6,775,000 1,700,000 Buncombe County, North Carolina 4 01/06/12 0.190 1,700,000 2,000,000 Buncombe County, North Carolina 4 01/06/12 0.190 2,000,000 2,000,000 Buncombe County, North Carolina 4 01/06/12 0.190 2,000,000 17,000,000 California State Health Facilities Financing Authority 4 01/06/12 0.070 17,000,000 6,000,000 Charleston, South Carolina, Waterworks & Sewer 4 01/06/12 0.070 6,000,000 2,250,000 Charlotte, North Carolina 4 01/06/12 0.090 2,250,000 9,290,000 Charlotte, North Carolina 4 01/06/12 0.090 9,290,000 17,000,000 Connecticut State Health & Educational Facility Authority 4 01/06/12 0.010 17,000,000 4,715,000 Guilford County, North Carolina 4 01/06/12 0.070 4,715,000 5,345,000 Houston, Texas, Higher Education Finance Corp. 4 01/06/12 0.070 5,345,000 9,830,000 Illinois State Finance Authority 4 01/06/12 0.070 9,830,000 8,021,000 Illinois State Finance Authority 4 01/06/12 0.080 8,021,000 13,995,000 Kansas State Department of Transportation 4 01/06/12 0.070 13,995,000 14,673,000 Massachusetts State Development Finance Agency 4 01/06/12 0.080 14,673,000 12,100,000 Massachusetts State Health & Educational Facilities Authority 4 01/06/12 0.020 12,100,000 16,395,000 Massachusetts State Health & Educational Facilities Authority 4 01/06/12 0.090 16,395,000 13,895,000 Metropolitan Water District of Southern California 4 01/06/12 0.030 13,895,000 2,485,000 New Hampshire State Health & Education Facilities Authority 4 01/06/12 0.060 2,485,000 The accompanying notes are an integral part of these financial statements. 4 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) December 31, 2011 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) $ 13,425,000 New Hampshire State Health & Education Facilities Authority 4 01/06/12 0.060 % $ 13,425,000 3,665,000 New Jersey State Educational Facilities Authority 4 01/06/12 0.070 3,665,000 4,605,000 New York State Dormitory Authority 4 01/06/12 0.060 4,605,000 4,500,000 North Carolina State Capital Facilities Finance Agency 4 01/06/12 0.100 4,500,000 5,130,000 North Carolina State Medical Care Commission 4 01/06/12 0.060 5,130,000 4,995,000 State of Ohio 4 01/06/12 0.060 4,995,000 1,000,000 Oklahoma State Turnpike Authority 4 01/03/12 0.060 1,000,000 17,000,000 Pennsylvania State Turnpike Commission 4 01/06/12 0.090 17,000,000 6,200,000 Private Colleges & Universities Authority 4 01/06/12 0.060 6,200,000 16,300,000 San Diego County, California, Regional Transportation Commission 4 01/06/12 0.090 16,300,000 7,185,000 Tempe, Arizona 4 01/06/12 0.100 7,185,000 14,510,000 University of Michigan 4 01/06/12 0.060 14,510,000 Total Municipal Bonds U.S. GOVERNMENT AGENCY OBLIGATIONS (22.9%) 40,000,000 Fannie Mae Discount Notes 2 03/01/12 0.015 39,999,000 80,000,000 Fannie Mae Discount Notes 03/07/12 0.015 79,997,800 40,000,000 Fannie Mae Discount Notes 2 03/21/12 0.020 39,998,222 25,000,000 Federal Home Loan Bank Discount Notes 2 01/06/12 0.040 24,999,861 55,000,000 Federal Home Loan Bank Discount Notes 03/07/12 0.012 54,998,762 20,000,000 Federal Home Loan Bank Discount Notes 2 03/14/12 0.020 19,999,189 60,000,000 Federal Home Loan Bank Discount Notes 03/21/12 0.020 59,997,333 The accompanying notes are an integral part of these financial statements. Financial Statement December 31, 2011 5 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) December 31, 2011 (unaudited) Principal Amount Maturity Date Interest Rate Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) $ 20,000,000 Freddie Mac Discount Notes 2 01/09/12 0.030 % $ 19,999,867 105,000,000 Freddie Mac Discount Notes 03/05/12 0.015 104,997,289 30,000,000 Freddie Mac Discount Notes 2 03/12/12 0.015 29,999,112 Total U.S. Government Agency Obligations TIME DEPOSITS (13.0%) 30,000,000 BNP Paribas 01/03/12 0.120 30,000,000 75,000,000 HSBC Bank 01/03/12 0.010 75,000,000 75,000,000 Lloyds TSB Bank, Plc. 01/03/12 0.050 75,000,000 40,000,000 Royal Bank of Canada 01/03/12 0.010 40,000,000 10,000,000 Societe Generale 01/03/12 0.140 10,000,000 40,000,000 Wells Fargo & Co. 01/03/12 0.050 40,000,000 Total Time Deposits REPURCHASE AGREEMENTS (11.4%) 70,000,000 BNP Paribas (Agreement dated 12/30/11 collateralized by FHLMC 5.000%-5.500%, due 07/01/25-10/01/35, value $47,844,293, FNMA 5.500%, due 04/01/38, value $23,459,057) 01/03/12 0.050 70,000,000 55,000,000 Deutsche Bank AG (Agreement dated 12/30/11 collateralized by FNMA 4.500%, due 05/01/41, value $56,100,001) 01/03/12 0.080 55,000,000 55,000,000 Royal Bank of Canada (Agreement dated 12/30/11 collateralized by FHLMC 3.000%, due 03/01/41, value $8,903,226, FNMA 2.985%, due 09/01/41, value $47,196,774) 01/03/12 0.020 55,000,000 The accompanying notes are an integral part of these financial statements. 6 BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) December 31, 2011 (unaudited) Principal Amount Maturity Date Interest Rate Value REPURCHASE AGREEMENTS (continued) $ 55,000,000 Societe Generale SA (Agreement dated 12/30/11 collateralized by FHLMC 2.420%-6.307%, due 01/01/20-08/01/37, value $26,553,863, FNMA 2.250%-6.000%, due 07/01/17-11/01/41, value $29,546,138) 01/03/12 0.080 % $ 55,000,000 Total Repurchase Agreements TOTAL INVESTMENTS AT AMORTIZED COST % $ CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS % $ 1 Variable rate instrument. The maturity dates reflect earlier of reset dates or stated maturity dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the December 31, 2011 coupon or interest rate. 2 Coupon represents a yield to maturity. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.
